Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 09/26/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10-13, 15-17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.)
Regarding claims 1-5, 15-17, 22  Rosenbluth discloses as shown in Figure 2  an intravascular access catheter for advancing a medical device for intraluminal medical procedures within the neurovasculature, comprising: a flexible elongate body (portion of catheter shaft 2 generally indicated as A, see col. 6, lines 6-29) having a proximal end, a distal end, and a lumen extending therebetween, the flexible elongate body comprising a plurality of regions including an enlarged distal tip region (generally indicated as B) defined by a proximal taper, a central continuous diameter region (generally indicated as C), and a distal taper (generally indicated as D), wherein at least two of the plurality of regions of the flexible elongated body are comprised of unreinforced material (Rosenbluth does not the polymer of the catheter is reinforced), and a proximal extension (generally indicated as E) extending proximally from the proximal end of the flexible elongate body, the proximal extension having a lumen communicating with the lumen of the flexible elongate body, wherein the plurality of regions of the flexible, elongate body comprises, a proximal region (generally indicated by G), an intermediate region (generally indicated by F), and the enlarged distal tip region (B), wherein the proximal region and the intermediate region have a constant outer diameter, wherein the proximal taper of the enlarged distal tip region tapers proximal from a non-tapered portion of the flexible elongate bodying having a first outer diameter to the central continuous diameter region having a second, enlarged outer diameter and the distal taper of the enlarged distal tip region tapers distally from the second, enlarged outer diameter to a distal tip, wherein the lumen of the flexible elongate body and the proximal extension is a single lumen.
.

    PNG
    media_image1.png
    384
    640
    media_image1.png
    Greyscale

Rosenbluth fails to disclose a first marker disposed at the distal end of the distal taper of the flexible elongate body; wherein the proximal extension is formed of two or more different materials, where the material is a polymer in the form of Pebax. 
Vrba et al., from the same field of endeavor teaches a similar catheter as s shown in Figure 10, which includes a first marker (distal half of radiopaque pigment, see paragraph [0062])  disposed at the distal end of a distal taper (rear or proximal half of distal most end 78) of the flexible elongate body, for the purpose of allowing identification of the distal end of the distal taper. See paragraph [0062].
Vrba et al., also discloses the catheter is made of polymer in the form of Pebax. See paragraph [0068].
It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by painting the portion of the tip distal or in front of D disclosed by Rosenbluth such that a first marker (proximal or rear half of the painted region) disposed at the distal end of the distal taper of the flexible elongate body was created, in order to allow identification the distal end of the distal taper.
It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting the material of the catheter disclosed by Rosenbluth for the Pebax disclosed by Vrba because it would only require the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Lamson, from the same field of endeavor teaches a similar catheter as shown in Figure 1 wherein a proximal extension is formed of two or more different materials (pebax, hypotube), wherein one material of the two or more different materials of the proximal extension is a polymer and a second material of the two or more different materials of the proximal extension is a metal, wherein the metal is a hypotube, wherein the polymer is Pebax, for the purpose of imparting additional column strength. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make part of the proximal extension a hypotube in order to impart additional columns strength to the proximal extension.
Regarding claim 10, Rosenbluth including a hub (hub shown connecting ports 3, 4 and proximal end of catheter shaft 2 shown in Figure 1)  at a proximal end of the proximal extension, the hub includes a lumen in fluid communication with the lumen of the proximal extension. 
Regarding claims 11-13,  Rosenbluth  fails to disclose wherein the first outer diameter of the flexible elongate body is about 0.062'', wherein the second, enlarged outer diameter of the central continuous diameter region of the enlarged distal tip region is about 0.080'', wherein the distal taper tapers from the second enlarged outer diameter of about 0.080'' to an outer diameter of about 0.031''. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth such that the first outer diameter of the flexible elongate body is about 0.062'', wherein the second, enlarged outer diameter of the central continuous diameter region of the enlarged distal tip region is about 0.080'', enlarged outer diameter of about 0.080'' to an outer diameter of about 0.031'' as a matter of engineering design choice.
Applicant has not disclosed the diameter of the elongate body solves a problem or is for a particular purpose. See paragraphs [0138], [0139]; furthermore one of ordinary skill in the art would have had every expectation the diameters of the regions disclosed by Rosenbluth would have performed equally well given the relative dimensions disclosed.
 	



Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2009/0024089 (Levine et al.)
Regarding claim 6, Rosenbluth fails to disclose wherein the distal taper tapers over a length 
between 1.5 cm and 3 cm. 
	Levine, from the same field of endeavor teaches a similar catheter as shown in Figure 2, with a similar taper, which tapers over a length between 1.5 – 3 cm. see paragraph [0032].
	It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting the taper disclosed by Rosenbluth for the taper disclosed by Levine because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 	Regarding claim 7, since it was the Office’s position that it was obvious to paint the portion of the tip distal or in front of D disclosed by Rosenbluth; see rejection of claim 1; that would result in a radiopaque marker  (distal or fronty half of the painted region)  disposed at the distal tip.  See rejection of clim 1.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2013/0158507 (Brown)
Regrading claim 8, Rosenbluth fails to disclose a second radiopaque marker at a 
proximal end of the distal taper. 

	It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by including the second radiopaque marker disclosed by Brown at the proximal end of the distal taper, in order to allow the proximal end of the taper to be tracked.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2005/0049574 (Petrick et al.)
	Regarding claim 9, Rosenbluth fails to disclose wherein the distal taper of the enlarged distal 
tip region has a durometer of no more than 35 D. 
	Petrick et al., from the same field of endeavor teaches a similar catheter as shown in Figure 1, where the catheter includes tip includes a durometer of no more than 35 D. see paragraph [0080].
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting the material of the taper disclosed by Rosenbluth  for the material disclosed by Petrick et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2012/0071856 (Goldfarb et al.)
Regarding claim 14, Rosenbluth fails to disclose wherein a portion of the enlarged distal tip 
region of the flexible elongate body is shapeable by a user. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting some of the materials of the catheter disclosed by Rosenbluth for the malleable materials disclosed by Goldfarb et al. because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 17 above, and further in view of U.S. Patent Publication Number 2004/0243102 (Berg et al.)
	Regarding claim 18, Rosenbluth fails to disclose wherein the durometer of the Pebax is 72 D. 
	Berg et al., from the same field of endeavor teaches a similar catheter as shown in Figure 19 where the durometer of the Pebax is 72. See paragraph [0061].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting the Pebax disclosed by Rosenbluth in view of Vbra, Lamson for the Pebax disclosed by Berg because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 17 above, and further in view of U.S. Patent Publication 2008/0027379 (Wilkins)
Regarding claim 19, Rosenbluth fails to disclose wherein the lumen is sized to receive a guidewire between 0.014'' and 0.018'' in outer diameter. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth by substituting the guidewire lumen disclosed by Rosenbluth for the guidewire lumen disclosed by Wilkins because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication 2001/0027310 (Parisi et al.)
	Regarding claim 20 Rosenbluth fails to disclose a lubricious material 
incorporated into the unreinforced polymer. 
	Parisi et al. from the same field of endeavor teaches a similar catheter as shown in Figure 1 where a lubricous material (inner tubular member 12, see paragraph [0028]) in order to make it easier to advancing things through the inner lumen of the catheter.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the inner tubular member disclosed by Parisi into the catheter disclosed by Rosenbluth in order to make it easier to advancing things through the inner lumen of the catheter.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,762,128 (Rosenbluth) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication 2009/0165881 (Tegg et al.)
Regarding claim 21, Rosenbluth fails to disclose wherein the two plurality of regions of the 
flexible elongate body each have a different durometer.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Rosenbluth such that the two plurality of regions of the flexible elongate body each have a different durometer in order to customize the curve of the catheter
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771